Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The telephonic restriction requirement of July 27, 2021 set forth by Examiner Weiss has been withdrawn.  Accordingly, claims 1-11 and 13-15 have been examined on the merits.
3.	Within the Information Disclosure Statement of March 26, 2021, Non-Patent Literature Document Cite No. 1 has not neem considered, because it fails to comply with 37 CFR 1.98(a)(3).  Neither a translation nor an explanation of the foreign language document’s relevance has been provided.
4.	The drawing (Fig. 1) is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the description: Reference Number 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Within the next to last line of paragraph [0011] of the specification, “handling”, has been misspelled.
Appropriate correction is required.
6.	Objection is made to clam 13, because within line 1, there is an omission between “compound” and “the process”.
7.	Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1 and 13, applicants’ language specifying the location of the feed streams of reactants is imprecise, ambiguous, and unclear to such an extent that the arrangement/location of the streams, with respect to the mixer cannot be clearly ascertained.  Specifically, it is unclear exactly what location for the amine feed stream to the mixer is denoted by reference to the front end.  Furthermore, it is unclear exactly what location for the isocyanate feed stream to the mixer is denoted by the use of the relative terminology, “close to an outlet”.  It is not clear exactly what constitutes “close”.  Lastly, it unclear how to interpret introduction of the isocyanate stream into the shear zone, since it can be construed that introduction into any part of the mixer must ultimately cause the stream to enter a shear zone of the mixer.
Secondly, with respect to claim 1, it is unclear what properties are denoted by referring to the composition as a paste.  In other words, it is unclear if “paste” is intended to convey a specific limitation to the claims. 

Fourthly, with respect to claim 3, since the first linear primary amine and second linear primary amine are described using the same language, it is unclear how these respective reactants are to be distinguished.  A single amine may satisfy both the first and second linear primary amines.
Fifthly, with respect to claim 8, applicants have failed to specify a basis for the claimed weight percent value; it is unclear if the weight percent value is based on the total weight of the paste.
 Sixthly, with respect to claim 11, the language, “the second base oil”, lacks antecedence from claim 9.  It is questioned if the claim should depend from claim 10.
Seventhly, with respect to claim 13, the language, “the rotor stator mixer”, lacks antecedence in view of the use of the language, “rotor-stator mixing device”.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kray et al. (US 2006/0052261 A1).
	Within paragraph [0058], Kray et al. disclose the production of a composition comprising (poly)urea powder having a particle size of less than 50 microns (paragraph [0047] and a base oil, wherein the mixture is heated to 120oC to 200oC, and homogenized through the use of such equipment as mills.  The position is taken that it would have been obvious to subject the product produced by the process of claim 14 to the steps set forth within paragraph [0058], including heating to a temperature within the claimed range, so as to arrive at the instant invention.  It has not been established that the product by process of claim 14 is distinct from the urea powder of the reference.
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765